Citation Nr: 0516350	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for alopecia areata 
(claimed as hair loss), including as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to 
June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO, which denied the 
veteran's claim of entitlement to service connection for hair 
loss.

The veteran requested and was scheduled for a hearing before 
a veterans law judge.  In August 2003, he withdrew his 
hearing request.  See 38 C.F.R. § 20.704(e) (2004).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.


FINDING OF FACT

Alopecia areata is not shown to be a symptom of undiagnosed 
illness and is not shown to be related to the veteran's 
active duty service.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
alopecia areata have not been met. 38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by October 2001, March 2002, and March 2003 letters 
and by April 2003 statement of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran served in Southwest Asia from January to May 
1991.  

The service medical records contain no complaints or findings 
regarding hair loss or a diagnosis of alopecia areata.

A January 2001 medical notation reflected a diagnosis of 
alopecia areata of the beard.  This is the first reference to 
hair loss in the record.

In a written statement dated in December 2001, the veteran 
indicated that he did not experience hair loss until he 
returned from Desert Storm.  

On January 2002 Persian Gulf examination, the veteran did not 
complain of and the examiner did not find any hair loss to 
include alopecia areata.

A March 2002 VA progress note indicated complaints of hair 
loss on the chin.  The veteran indicated that he had shaved 
and that all the other facial hair grew back with the 
exception of one spot on the chin.  The diagnosis was hair 
loss (beard) since Desert Storm per patient.

A March 2002 private medical examination report reflected a 
history of HIV and no hair on the chin.

In a statement received in April 2003, the veteran's wife 
claimed that the veteran began to experience loss of facial 
hair after his return from the Persian Gulf.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

The veteran initially claimed entitlement to service 
connection for hair loss due to undiagnosed illness.  A 
review of the record reveals a clinical diagnosis of alopecia 
areata.  As such, service connection for hair loss as a 
manifestation of undiagnosed illness cannot be granted.  
38 C.F.R. § 3.317

As well, service connection for alopecia areata cannot be 
granted on a direct basis.  38 C.F.R. § 3.303.  The veteran's 
service medical records contain no reference to hair loss of 
any sort, and there is no record of any complaint thereof 
until many years after separation.  The evidence, in the 
Board's view, fails to indicate a nexus between the veteran's 
currently diagnosed alopecia areata and service, and service 
connection for that disorder, therefore, cannot be granted.  
Id.

The Board recognizes that in a March 2002 VA progress note, 
the examiner diagnosed hair loss (beard) since Desert Storm.  
The estimate as to time of onset of hair loss was based on a 
history provided by the veteran and not upon objective 
evidence.  The Board, therefore, does not find the diagnosis 
"hair loss (beard) since Desert Storm per patient" to be a 
sufficient basis upon to granted service connection for 
alopecia areata.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

Further, the Board observes that the veteran and his spouse 
are not competent to offer opinions regarding the etiology of 
alopecia areata.  Thus, any statement to that effect by 
either the veteran or his spouse must be discounted.  See 
Espiritu, supra (holding essentially that only medical 
professionals are competent to provide medical diagnoses and 
opinions upon which the Board may rely).

The Board recognizes that the veteran was not afforded a VA 
medical examination that is customarily arranged in 
connection with claims for benefits as mandated in 
38 U.S.C.A. § 5103A (d).  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. 
§ 5103A(d), VA is required to provide a medical examination 
or obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim. 

In the present case, the Board acknowledges the veteran's 
current alopecia areata.  There is no hint in the evidence, 
however, of a relationship between alopecia areata and 
service or, alternatively, that hair loss is a manifestation 
of undiagnosed illness.  As such, an examination is not 
necessary, and the Board concludes that there is no 
reasonable possibility that a medical examination would serve 
to assist the veteran is establishing his claim.  38 U.S.C.A. 
§ 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for alopecia areata both on a direct basis and as 
due to undiagnosed illness.  None of the competent evidence 
has been found to supports the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


